DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


27. The VPA of claim 17, wherein the VPA includes a handle and the back wall comprises grooves, the handle including arms having first ends opposite second ends and a bar extending between and connected to the second ends of arms, wherein the grooves are sized and shaped to receive the arms of the handle. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 20-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amling (US 11,118,905), in view of, Rutschumann (US 2018/0000319).


          Amling teaches:

          In regards to claim 17, Amling teaches  a video processing apparatus (VPA) comprising: (abstract; 3000, 2100, 4000 fig. 1a, ‘display’, ‘control module’, ‘camera’)

          a housing defining an interior space of the VPA, the housing having a back wall; (300 fig 1b, ‘display housing sides and back wall’

          Amling does not teach:


          an external heat sink on the back wall outside the internal space; 

          an internal heat sink within the internal space; and 


          a heat transfer bridge comprising a metal component extending between the internal heat sink and the external heat sink to receive heat from the internal heat sink and conduct the heat to the external heat sink.  


         Rutschumann teaches:

          
          an external heat sink on the back wall outside the internal space; (abstract; para(s) 0011, 0013, 0066, 0071; 32, 50 fig(s) 2, ‘heat sink 50 of the plug part 18’)


          an internal heat sink within the internal space; and (abstract; para(s) 0011, 0013, 0066, 0071; 32, 50 fig(s) 2, ‘heat sink 32 of the device part 12’)


          a heat transfer bridge comprising a metal component extending between the internal heat sink and the external heat sink to receive heat from the internal heat sink and conduct the heat to the external heat sink. (para(s) 0060-0063, 0066; 114, 128 fig. 6; 130 fig. 4, ‘cooling fins’; 32, 50 fig. 2, ‘heat sinks’) 


         It would have been obvious before the effective filing date of the invention to combine the ‘modular medical imaging system’ of Amling with the ‘apparatus’ of Rutschmann in order to provide a endoscopic modular video system that is adaptable to newer technologies as well as old and provides a various amount of input modules for different input and output elements.

   
         In regards to claim 20, Amling discloses a VPA of claim 17, (see claim rejection 17) Rutschumann teaches wherein the external heat sink has a heat receiving surface, and wherein the has a first portion opposite a second portion, the first portion sized and shaped to receive the heat and the second portion having a heat transfer surface positioned adjacent to and parallel with the heat receiving surface of the external heat sink to transfer the heat to the external heat sink. . (para(s) 0060-0063, 0066; 114, 128 fig. 6; 130 fig. 4, ‘cooling fins’; 32, 50 fig. 2, ‘heat sinks’)  


          In regards to claim 21, Amling discloses a VPA of claim 20, (see claim rejection 20) Rutschumann teaches further comprising a first heat generator circuit and a second heat generator circuit, (fig. 2 teaches item 48 dotted portion teach electronics components arrangements 28 and 46; 32, 50 fig. 2, ‘heat sinks’) wherein the first portion of the metal component is positioned between the internal heat sink and the first heat generator circuit and the second portion is positioned between the heat transfer surface of the external heat sink and the second heat generator circuit.  (fig 3 teaches plug part 18/120 heat sink 50 and device part 12 heat sink 32’; para(s) 0060-0063, 0066)


          In regards to claim 22, Amling discloses a VPA of claim 21, (see claim rejection 21) Rutschumann teaches wherein the back wall of the housing comprises a through-hole, and wheren the heat transfer surface of the external heat sink is accessible from the internal space via the through-hole. (fig 3 teaches plug part 18/120 heat sink 50 and device part 12 heat sink 32’; para(s) 0060-0063, 0066)
 

          In regards to claim 24, Amling discloses a VPA of claim 17, (see claim rejection 17) the housing further comprising a first side and a second side opposite the first side, a third side and a fourth side opposite the third side and orthogonal to the first side, wherein the back wall extends between the first side, the second side, the third side and the fourth side.  (300 fig. 1b, ‘display back wall extended with 4 sides’)


          In regards to claim 25, Amlilng discloses a VPA of claim 24, (see claim rejection 24) further comprising a display module supported by the housing and having a display screen opposite the back wall. (300 fig. 1b, ‘display back wall extended with 4 sides’)

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-19, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amling (US 11,118,905), in view of, Rutschumann (US 2018/0000319), in further view of, Park (US 2017/0284457).

          Amling and Rutschumann teach:

          In regards to claim 18, Amling and Rutschumann teach a VPA of claim 17, (see claim rejection 17)

          Amling and Rutschumann do not teach:

          
          wherein the VPA is devoid of a fan.  

          Park teaches:

          wherein the VPA is devoid of a fan. (para 0012, ‘indicates you can just have the heat sink without a fan’; ‘recites heat sink or a fan’) 

         It would have been obvious before the effective filing date of the invention to combine the ‘modular medical imaging system’ of Amling, the ‘apparatus’ of Rutschmann with the ‘mechanism’ of Park in order to provide an endoscopic modular video system that is adaptable to newer technologies as well as old and provides a various amount of input modules for different input and output elements.


          In regards to claim 19, Amling discloses a VPA of claim 18, (see claim rejection 18) Rutschumann teaches further comprising a ventilation grid. (38 fig. 2, ‘ventilation openings’; 130 fig. 6, ‘cooling fins’).


          In regards to claim 23, Amling and Rutschumann teach a VPA of claim 22, (see claim rejection 22) Park discloses wherein the VPA is devoid of a fan. (para 0012, ‘indicates you can just have the heat sink without a fan’; ‘recites heat sink or a fan’) 
 

          In regards to claim 26, Amling and Rustschumann disclose a VPA of claim 25, (see claim rejection 25) Park teaches wherein the VPA is operable in a first orientation and in a second orientation, and wherein the VPA includes a graphical user interface to present image data with the display module in the first orientation or the second orientation. (abstract; fig(s) 1-3, 34-36; para(s) 0055, 0058, 0070-0077; fig(s) 8a-b)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amling (US 11,118,905), in view of, Rutschumann (US 2018/0000319), in further view of, Tu (US 2009/0314915).
Note: Claim 27 amended above.

          In regards to claim 27, Amling and Rutschumann disclose a VPA of claim 1, (see claim rejection 17)

          Amling and Rutschumann do not teach:


         wherein the VPA includes a handle and the back wall comprises grooves, the handle including arms having first ends opposite second ends and a bar extending between and connected to the second ends of arms, wherein the grooves are sized and shaped to receive the arms of the handle. 

          Tu teaches:


         wherein the VPA includes a handle and the back wall comprises grooves, the handle including arms having first ends opposite second ends and a bar extending between and connected to the second ends of arms, wherein the grooves are sized and shaped to receive the arms of the handle. (abstract; fig(s) 3, 5; ‘shows grooves in the rear of and electronic device’; para(s) 0024-0030’)

         It would have been obvious before the effective filing date of the invention to combine the ‘modular medical imaging system’ of Amling, the ‘apparatus’ of Rutschmann with the ‘electronic device’ of Tu in order to provide an endoscopic modular video system that is adaptable to newer technologies as well as old and provides a various amount of input modules for different input and output elements.



          In regards to claim 28, Amling and Rutschmann teach a VPA of claim 27, (see claim rejection 27) Tu teaches wherein the handle is pivotally affixed to the back wall and operable to pivot about a rotation axis passing through the grooves to define first sections of the grooves on one side of the rotation axis and second sections of the grooves on an opposite side of the rotation axis, wherein the handle is pivotable about the rotation axis to a plurality of positions including a first position, in which the arms are received by the first17/234,368 AMBU0064-02-US Page 4sections of the grooves, a second position, in which the arms are received by the second sections of the grooves, and intermediate positions between the first position and the second position. (abstract; fig(s) 3, 5; ‘shows grooves in the rear of and electronic device’; para(s) 0024-0030’)
 


          In regards to claim 29, Amling and Rutschmann teach a VPA of claim 28, (see claim rejection 28) Rutschmann teaches wherein the external heat sink is positioned between the second sections of the grooves. (‘heat sink 50 of the plug part 18/120’; 120 fig. 3, ‘120 plug part with grooves slides into device part 112 with grooves’)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852